Case 1-19-cv-05075-GBD Document 39 _ Filed in NYSD on 01/07/2020 | Page.1 of. 1

 
  
 

 

PHILLIPS

Attorneys at Law
45 Broadway, Suite 620 a
New York, New York 10064 DOC Ee o
(212) 248-7431 (telephone) BAS. ne mY PP 0202 _L.0. nye an
(212) 901- 2107 (facsimile) ==--—

   
   
  

\! a

  

ren stakes OTE a IM I

SO ORDERED
January 7, 2020

The initial conference is
VIA ECF . adjourned from January 8,
Honorable George B. Daniels FAN 07 2020 2020 to February 12, 2020 at

United States Magistrate Court Judge 8 D s L
On

Daniel Patrick Moynihan

United States Courthouse _
500 Pearl St. “ F008: ok

New York, NY 10007-1312

 

Re: Rebecca Angulo v. 36th Street Hospitality LLC et al.
Case No.: 1:19-cv-05075-GBD

Dear Judge Daniels:

We represent the Plaintiff in the above-referenced case. We respectfully write to request
an additional adjournment of the parties’ Initial Conference, which is presently scheduled for
January 8, 2019.

Plaintiff is seeking an adjournment of the parties’ Initial Conference because Defendants
have failed to appear in this action, and Plaintiff must file her Motion for Default by January 21,
2020. Therefore, in an effort to preserve judicial time and resources, we are seeking permission
to adjourn the Initial Conference to a date after Plaintiff serves her motion and/or Defendants
appear in this action. This is Plaintiff's second request for an adjournment in this matter,
because she previously requested, and received, an extension to serve her motion.

We thank Your Honor for Your attention to this matter.

Respectfully Submitted,

/s/Silvia C. Stanciu, Esq.
PHILLIPS & ASSOCIATES, PLLC
Attorneys for Plaintiff
45 Broadway, Suite 620
New York, New York 10006
(212) 248-7431

 
